Title: VI. Misanthrop, No. 2, January 1767
From: Adams, John,Misanthrop
To: 


      
       
        January 1767
        
       
      
      During a Course of twenty Years, it has been the constant Amusement of my Life, to examine, the Secret Springs, Motives and Principles of human Actions: And I am more and more perswaded, every day, that from the Fall of Adam to this Time, Mankind in general, has been given up, to Strong Delusions, vile Affections, sordid Lusts, and brutal Appetites. The first Inquiry, that commonly arises in the Heart is, how will such a Thing affect my Humour, my Interest, my private Views and Designs? If it militates or non-conforms with these, —right or wrong—good or bad—wise or foolish—it must be discarded and renounced at once. If it coincides with these, at all hazards to others or the Public, and at any Expence of Honour, Truth or Conscience, it must be embraced and pursued. This great Point being once determined, the next Rule is to cover all this Matter up from the View of the World, in Secresy and Dissimulation, and to give out without a Blush or a Simper, that I am, in no possible Respect interested in it, or that it manifestly contradicts my Interest, and that I have no View, but to Serve God, holy Church, Religion, good Government, injured Innocence, Mankind in general or the particular Community to which I belong. And if the People will not otherwise believe me, I must boldly call God to witness that I speak, write and Act, from no other Principle or Inducement whatever, but pure Benevolence and Piety.
      Long Practice and Experience, have given me, Some Dexterity and Sagacity, in unravelling Such Snarls, and in investigating, ’thro all the winding Labyrinths of Hypocrisy, Chicanery and Dissimulation, the real Springs, and original Movements in the Minds of Men.
      An extraordinary Case, has however, now and then, happened which has puzzled all my Skill. As, I must and will fathom all such Cases to the Bottom, I have had Recourse, upon these occasions, to the occult Sciences. A little familiar Spirit attends me, whom, in Imitation of Shakespeare I have called Ariel. This little Spright, who hops about upon the Clouds and Rainbows, rides upon the Sun beams, dives down to the Center of the Earth, ’thro the Springs and Subterranean Canals; and indeed can circulate ’thro the Mass of a Mans Blood upon a Globule of Mercury, or dart ’thro the Pore of the Nerves in the Cerebrum or Cerebellum, upon a Particle of nervouse Juice or Animal Spirit; is of great Service to me, and never fails to unriddle the most mysterious Phaenomena, in Politicks or Ethicks.
      A Late Writer in Fleet, has furnished one of these Cases. I could not account upon any Principles, for this Affair. Good Principles I saw at first thought could never prompt any Man to write upon that subject in that Manner. And, so excessively unpopular and odious was the Task, that no Man could well expect to serve himself by it in any scheme of Pride, Anger, Malice, Covetousness, Revenge, or Lust. After ruminating a while upon the subject without satisfaction, I calls my Ariel and bids him look out—away flutters my little Ariel, and the next Morning returned with the following Information.
      That he flitted away to Ede’s Printing office, and peeped into their Books of Account and found the Number of their subscribers, and when he had that, gave the signal to the Legions of the Air, and had the same Number of his Ariel Companions, attending him in an Instant (for such is the Association of these Ethereal Inhabitants that any one of them, can at a Call have any Number he wants to attend him in any Enterprise). Each of these Companions he ordered to attend each of the Papers, where ever they should go, and to enter the Brain of every Man who should read them, and if any of them would discover the author of Phylanthrop he was to return to the office and give the Hint to Ariel.
      Not many Minutes after, in comes a Boy for a Paper and carries it into a certain Room in Town and gives it to a Gentleman, who seizes it with great Agitation and Impatience and reads. In thro his Eye Balls, flew the little Spirit into the much ruffled Regions of his Brain and attentively observes all that passes. It was that Paper Signd A, in which such a dismal Catalogue is given of the Governors Virtues. The first Thought which the Spirit observd after he had red a little while, was an Ejaculation Good God! what shall I do? what an everlasting Task have I undertaken to unravel all these facts and Reasonings? A Man must have more Charity and Phylanthropy than I have pretended to in the Name I have assumed, to cover this Multitude of sins.—I—Upon this the little one had all he wanted. He darted to Ariel and both of them returned in an Instant and reentered. I shall not enumerate all the Resolutions and Irresolutions, Hopes, fears, Resentments, Conflicts, Reasonings, Ridicule, Rage, Revenge, Compunction, Conviction, self Condemnation &c which took Place in his Mind while he rambled a while about the Town and at last crossed the ferry and walkd Home.
      After he gets home, he retires to his office and seats himself at his Desk to ruminate and scrible. Where Ariel observd and recordd the following Lucubrations. I am the most miserable of all Mortals! I was born to trouble, as the Sparks fly upwards. I am not my own Man! I am a Slave! more unhappy than the basest Negro in Town, because I have the Sentiments of Liberty, her Feelings, the most exquisite Relish of her Charms, but am past a possibility of enjoying the heavenly Goddess! In the Affair of the Cabinet disputes, I was wronged, injured, abused, and my Brother was treated with the most wicked Cruelty. I began to vindicate my self And him. But it was signifyd to me that the Governor and Lieutenant Governor, would be offended, if I proceded. And I knew that I had such dependance upon them that my Hands were ty’d, and I could not proceed.
      And to go still further back. I knew and concievd in my soul, that the Legislative and Executive Powers ought to be kept asunder—that all Law, and all History, and common sense are in favour of this. And that all my Brethren of the Profession were of this Mind, yet my Masters prompted me to write and encouragd me with the Hopes of Bread and so I was brought to write the Pieces signed J in which among Many Instances in which I contradicted the sentiments of my Heart and Conscience I was prevail’d on to write in favor of the Judges sitting in Council.
      And in Times of the late Stamp Act, I was fully and clearly, satisfyd, in my own Mind that the Parliament had no Authority to pass such a Law, and that Resistance to it was not only lawful but meritorious lawdable and glorious. And I was then convinced and yet remain so, that Resistance on this side the Water, and that alone saved Us, and I felt an eager affection for my Country and a strong Inclination, to write upon these subjects, and had sometimes begun and wrote but fear of grieving Mr G——fe, and offending the Governor and Lieutenant Governor on whom my Bread, and my preservation from Gaol depended, always obstructed me.
      And now, I must acknowledge within myself that this my native Country has been insulted, most arrogantly insulted, misrepresented at home, most wickedly, and maliciously misrepresented by the Governor, and schemes are now going on under his Direction, to irritate and inflame the People to some new Extravagance, that the Necessity of regular Troops, and of some new fund for independent Salaries to Crown officers, might be made to appear. Vile schemes my soul detests. But Judge Russell is gone to England, there is a Vacancy on the superiour Bench. This Vacancy haunts me. I have no rest by day, no sleep by Night.—Shall I hearken to the Remonstrances of my Conscience, and write no more! Why if I should not, Mr. Gridley, who stands well with the Governor, and has helped a long Time to keep him in Countenance, and whose indisputable Learning, Genius and Merit entitle him to fill that vacancy before any Man, will I have reason to think obtain it. Besides Brigr. Ruggles, if I leave real Merit, and come to the Governors Notions of it, by his endeavours to defend the Measures of the Congress, and by his other similar faithful services, and sufferings in that Cause both before and since has deserved the Place before Mr. G—f. And The Governor may be afraid of giving offence to those Gentlemen by appointing Goffe, and so may be disposed to befriend Judge Russell so much as to appoint no Body till his Return. And unless Mr Goffe is made a Judge I cannot be Attorney General. Oh Jesü! what would I do and give for that Place!
     